Exhibit 10.1




AGREEMENT OF LEASE




THIS AGREEMENT entered into this 1st day for August, 2006, by and between
Stinson Bailey and Doris Bailey, his wife (hereinafter designated as “Lessors”),
and Orban/CRL Systems Inc. (hereinafter designated as “Lessee”),

WITNESSETH

Lessor leases to Lessee the following described property, situated in the County
of Saline and State of Arkansas, to-wit:




920 Edison Avenue, Suites 1, 2, 3, and 4, Benton, Arkansas.




The term of this Lease is (4) years, commencing on the 1st day of August, 2006,
and ending on August 1st 2010. The rent and rental for said property is $
4000.00 per month.




Lessee hereby agrees and promises to pay to Lessor the sum of $4000.00 on the
1st day of August, 2006, and $4000.00 per month on or before the 1st day of each
and every month, at the place that Lessor shall designate. Any installment of
rent which is not paid within 10 days from the due date shall bear interest at
the rate of 10% per annum from the due date until paid.




The parties hereto covenant as follows:




1.

Lessee will promptly pay the stipulated rental at the place designated, and if
Lessee shall be in arrears for twenty (20) days at any time, it shall be an act
of default.

2.

The leased premises are to be used by Lessee for the purpose of assemble,
electrical components and this lease cannot be assigned or sublet, in whole or
in part, without the written consent of Lessor first obtained.

3.

Lessee will not do, or permit anything to be done, in, upon or about the leased
premises that increases the fire hazard beyond that which exists by reason of
ordinary use or occupancy of the premises as a part of its operations, and
Lessee agrees to pay to Lessor on demand any increase in insurance premiums on
the building and improvements which Lessor may have to pay because of Lessee’s
use or occupancy of the premises. Lessee or any part thereof.

4.

Lessee will not do or permit to be done anything in, about or upon the leased
premises that conflicts with the State or Municipal laws, or the regulations of
the Fire Department or Board of Health, that creates a nuisance, or that is
dangerous to persons or property.

5.

Lessor’s interest in this Lease shall pass to and vest in Lessor’s heirs and
assignees.





--------------------------------------------------------------------------------

6.

It is agreed that Lessee shall not have the right to make changes, alterations
and improvements on the leased premises without the written consent of Lessor
first obtained, or to create any lien or encumbrance against said property.

7.

Lessee agrees to keep the premises clean at all times.

8.

Lessor will pay the taxes assessed against the real property and the
improvements thereon.

9.

Lessor agrees to pay for the water and sewer services to the leased premises.

10.

Lessee assumes all risk of and liability with respect to all matters covered by
standard form liability insurance. In addition, Lessee shall carry liability
insurance with Lessor as a named insured in an amount of not less that
$1,000,000.

11.

In the event of a breach of any of the terms or conditions hereof by Lessee,
Lessor may: (a) take possession of the leased premises and lease the same for
the account of Lessee upon such terms as may be acceptable to Lessor, and apply
the proceeds received from such leasing, after paying the expenses thereof,
toward the payment of the rent which Lessee herein is obligated to pay and
collect the balance thereof from Lessee; or (b) to take possession of the leased
premises and collect from the Lessee all damages sustained by reason of such
breach; or (c) to pursue any remedy or remedies which may be available at law or
in equity.

12.

Should bankruptcy, insolvency or receivership proceeding of any kind be
instituted by Lessee, or should Lessee be adjudicated as bankrupt or insolvent,
then at the option of Lessor, it shall be considered a breach of the terms and
conditions of this Lease, and Lessor may pursue the remedies provided for in
Paragraph 11 hereof.

13.

Time is of the essence of each of the agreements and conditions herein to be
preformed by Lessee. The failure of Lessor to insist upon performance of any of
the agreements and conditions herein in any one or more instances shall not be a
waiver of the right thereafter to insist upon full and complete performance of
such agreements and conditions. Receipt by Lessor of rent with knowledge of the
breach of any of the agreements and conditions hereof shall not be deemed a
waiver of such breach.

14.

In the event or either a partial or total destruction of the leased premises by
fire cyclone or act of God, Lessor, its successors and/or assigns shall proceed
with all reasonable diligence, delay due to adjustment of insurance loss or
other unavoidable delays excepted, to restore the said premises, and this Lease
shall continue in force and effect, except that as the sole and exclusive remedy
of Lessee there shall be a proportionate abatement of the rental payable by
Lessee during the time the said premises are untenantable or in part
untenantable, except that, in the event of a total destruction of the premises,
Lessor shall not be obligated to rebuild (total destruction is defined as a loss
exceeding 50%).





--------------------------------------------------------------------------------

15.

Any notice provided for herein will be deemed to have been given Lessee when
deposited in any Post Office or substation thereof and sent by registered mail
addressed to the Lessee.

16.

Upon the expiration of this lease, either in due course or by breach of any of
its provisions, Lessee will restore the leased premises to Lessor in as good
condition as when possession was taken by Lessee, ordinary wear and tear being
excepted and approved alterations excepted.

17.

Lessee hall have the option to extend this Lease for a period of four (4) years
with the rent being negotiable by notification to Lessor, in writing, at least
thirty (30) days prior to the expiration of the Lease.

18.

In the event Lessee should remain in possession of the premises after the
expiration of this Lease, without the execution of a new Lease, unless otherwise
agreed, it shall be deemed to be occupying the leased premises as a Tenant at
will.

19.

Wherever the word “Lessee” is used, it shall apply to and bind the heirs and
assigns of the original Lessee.

20.

The addresses of the Lessors and Lessee, respectively, are 1920 Congo Road,
Benton, Arkansas 72015, and 7970 South Kyrene Road, Tempe, Arizona 85284.




IN WITNESS WHEREOF, the parties have executed this Lease in duplicate, on the
date first above written.




LESSEE:

LESSORS:

FOR: Orban/CRL Systems, Inc.




BY: _______________________

_________________________

        C. JAYSON BRENTLINGER

STINSON BAILEY




DATE:

 ____________________

DATE:  __________________

    

__________________________

DORIS BAILEY




DATE:  __________________



